Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 11-14, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Oosawa et al. (US-20170015290).
	Regarding claim 1, Oosawa et al. discloses a master cylinder unit including a master cylinder (5) to generate a hydraulic pressure and a master cylinder reservoir (4) coupled to the master cylinder to store oil (fig 1); a hydraulic block (6) provided with a hydraulic pressure supply device (7 and/or 27) to generate the hydraulic pressure by a hydraulic piston (at least 270 and/or 7/700) actuated by an electrical signal (abstract and paragraphs 19-20) outputted in response to a displacement (90) of a brake pedal (2), and a hydraulic control unit (100/6) including inlet valves (21/22)  and outlet valves (25) to transmit the hydraulic pressure discharged from the hydraulic pressure supply device to wheel cylinders (8a-d) provided in each wheel (fig 1), and disposed to be separated from the master cylinder unit (fig 1); and a hydraulic block reservoir (at least 12a) to supply oil to the hydraulic block side or store discharged oil (at least paragraph 28), and a connection hose (10R) to connect the master cylinder reservoir (4) and the hydraulic block reservoir (12a, fig 1), wherein the master cylinder reservoir includes a plurality of reservoir chambers (42, 43, 44) divided by partitions (42s and 42p), and one of the plurality of reservoir chambers is connected to a first master chamber of the master cylinder (401p and 51p), another is connected to a second master chamber of the master cylinder(401s and 51s).
Regarding claim 2, Oosawa et al. discloses wherein the hydraulic block further includes reservoir outlet ports (fig 1 at least at or near 12) connected to reservoir chambers of the hydraulic block reservoir (12a) to transmit oil discharged from the outlet valves (fig 1 and at least paragraph 74).
Regarding claim 3, Oosawa et al. discloses wherein the hydraulic block includes backup flow passage connection ports (501p and 5012) connected to the other master chamber of the master cylinder (fig 1), the backup flow passage connection ports include a first backup flow passage connection port (501p) connected to a first master chamber (51p) of the master cylinder (5) and a second backup flow passage connection port (501s) connected to a second master chamber (51s) of the master cylinder (5).
Regarding claim 6, Oosawa et al. discloses wherein the hydraulic control unit includes a first hydraulic circuit (at 11a) to control the hydraulic pressure transmitted to two of the wheel cylinders (8a/d) and a second hydraulic circuit (at 11b) to control the hydraulic pressure transmitted to the other two wheel cylinders (8b/c), and the electronic brake system further comprises a first backup flow passage (10p/10s and/or 11p/11s) to connect the first backup flow passage connection port and the first hydraulic circuit, and a second backup flow passage (10p/10s and/or 11p/11s) to connect the second backup flow passage connection port and the second hydraulic circuit (fig 1). 
Regarding claim 8, Oosawa et al. discloses a master cylinder unit including a master cylinder (5) to generate a hydraulic pressure and a master cylinder reservoir (4) coupled to the master cylinder to store oil (fig 1); a hydraulic block (6) provided with a hydraulic pressure supply device (7 and/or27) to generate the hydraulic pressure by a hydraulic piston (at least 270 and/or 7/700) actuated by an electrical signal (abstract and at least paragraphs 19-20) outputted in response to a displacement of a brake pedal (2), and a hydraulic control unit (6) including inlet valves (21/22)  and outlet valves (25) to transmit the hydraulic pressure discharged from the hydraulic pressure supply device to wheel cylinders (8) provided in each wheel (fig 1), and disposed to be separated from the master cylinder unit (fig 1); a hydraulic block reservoir (at least 12a) coupled to the hydraulic block to supply oil to the hydraulic pressure supply device (7/27) and connected to the outlet valves (25) to store oil discharged from the outlet valves (paragraph 28); and a connection hose (10R) to connect the master cylinder reservoir (4) and the hydraulic block reservoir (12a, fig 1), wherein the master cylinder reservoir includes a plurality of reservoir chambers (42, 43, 44) divided by partitions (42s and 42p), and one of the plurality of reservoir chambers is connected to a first master chamber of the master cylinder (401p and 51p), another is connected to a second master chamber of the master cylinder(401s and 51s).
Regarding claim 11, Oosawa et al. discloses wherein the hydraulic block includes hydraulic flow passages (at least 11p/11s, 13p/13s, 11a/11b, 12) to supply the hydraulic pressure supplied from the hydraulic pressure supply device (7 and/or12a) to the hydraulic pressure control unit (fig 1), backup flow passage connection ports (at or near 501s /501p) connected to master chambers (51p/51s) of the master cylinder (5), and backup flow passages (10p and 10s) connecting the backup flow passage connection ports and the hydraulic flow passages and provided with cut valves (21).
Regarding claim 12, Oosawa et al. discloses wherein the hydraulic control unit includes a first hydraulic circuit (at 11a) to control the hydraulic pressure transmitted to two of the wheel cylinders (8a/d) and a second hydraulic circuit (at 11b) to control the hydraulic pressure transmitted to the other two wheel cylinders (8b/c), and the backup flow passages (10p/10s) include a first backup flow passage (11a) connected to the first hydraulic circuit and one of the two master chambers (51p/s) of the master cylinder, and a second backup flow passage (11b) connected to the second hydraulic circuit and the other one of the two master chambers (51p/s) of the master cylinder (5).
Regarding claim 13, Oosawa et al. discloses wherein a simulator device (90/27) is connected to the first backup flow passage (at least at 16) to provide a reaction force in response to a pressing force of the brake pedal (fig 1).
Regarding claim 14, Oosawa et al. discloses wherein the simulator device (90/27) includes a simulator chamber (27a/b) which stores oil supplied from a simulator flow passage branched from the first backup flow passage and in which a reaction force piston (270) supported by a reaction force spring (271)is disposed, and a simulator valve (26) is provided on the simulator flow passage on a front side of the simulator chamber, and a rear end side of the simulator chamber is connected to the hydraulic block reservoir (at least via 17).
Regarding claim 20, Oosawa et al. discloses wherein the backup flow passages include a first backup (10p) flow passage connected to a first hydraulic circuit (11p/11a) of the hydraulic control unit and a second backup flow passage (11s) connected to a second hydraulic circuit (11s/11b) of the hydraulic control unit, and the first backup flow passage is connected to a first master chamber (51p) of the master cylinder by a first master hose (10p) connecting the first master chamber and a first backup flow passage connection port  (501p) of the hydraulic block (fig 1), and the second backup flow passage (11s) is connected to a second master chamber (51s) of the master cylinder by a second master hose (10s) connecting the second master chamber and a second backup flow passage connection port (501s) of the hydraulic block (fig 1).
Allowable Subject Matter
Claims 4,7, 9, 10, 15-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the amendment to claim 1, as the subject matter of claim 5 was included in the amendment, claim limitations were removed and therefore did not include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657         

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657